 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10   ESEQUIEL ZAMORA,                     )   CASE NO. CV 19-7294-MWF (PJW)
                                          )
11                  Petitioner,           )   ORDER TO SHOW CAUSE WHY PETITION
                                          )   SHOULD NOT BE DISMISSED
12                      v.                )
                                          )
13   KERN VALLEY STATE PRISON WARDEN      )
     M.D. BITER,                          )
14                                        )
                    Respondent.           )
15                                        )
                                          )
16
17        On August 22, 2019, Petitioner filed a Petition for Writ of
18   Habeas Corpus, challenging a 2010 conviction for first degree murder
19   in the Los Angeles County Superior Court.      (Petition at 1.)   In it,
20   Petitioner contends that the admission of inflammatory evidence
21   deprived him of due process, the sentencing documents contained errors
22   regarding the amount of restitution that was ordered, his trial and
23   appellate counsel were constitutionally ineffective, and his
24   conviction was obtained by inappropriate and perjured testimony .
25   (Petition at 5-6.)      From the face of the Petition, it appears that his
26   claims are unexhausted.     Alternatively, they are untimely.     As such,
27   absent further explanation from Petitioner, they will be dismissed.
28
 1        As a matter of comity between state and federal courts, a federal
 2   court generally will not address the merits of a habeas corpus
 3   petition unless the petitioner has first exhausted his state remedies,
 4   i.e., sought state court review of every ground presented in the
 5   petition by presenting it to the highest state court.    Rose v. Lundy,
 6   455 U.S. 509, 518-22 (1982).   Indeed, the law provides that a habeas
 7   petition brought by a person in state custody cannot be granted
 8   “unless it appears that--(A) the applicant has exhausted the remedies
 9   available in the courts of the State; or (B)(i) there is an absence of
10   available State corrective process; or (ii) circumstances exist that
11   render such process ineffective to protect the rights of the
12   applicant.”   28 U.S.C. § 2254(b)(1).   To exhaust state remedies, a
13   petitioner must fairly present his contentions to the state courts,
14   and the highest court of the state must dispose of them on the merits.
15   O’Sullivan v. Boerckel, 526 U.S. 838, 842, 844-45 (1999).    A district
16   court may raise a failure to exhaust sua sponte.    Stone v. San
17   Francisco, 968 F.2d 850, 856 (9th Cir. 1992.)
18        According to Petitioner, he presented his first two claims to the
19   California Supreme Court on direct appeal in 2012 and his other claims
20   in a habeas corpus petition that is currently pending in that court.
21   (Petition at 5-6, 7-8.)   Assuming that is the case, the entire
22   Petition is subject to dismissal as a “mixed” petition due to the fact
23   that some of his claims are unexhausted.    See Rhines v. Weber, 544
24   U.S. 269, 273 (2005) (explaining federal court “may not adjudicate
25   mixed petitions for habeas corpus, that is, petitions containing both
26   exhausted and unexhausted claims.”).
27        A review of the state appellate court website at
28   appellatecases.courtinfo.ca.gov, however, reveals that no habeas

                                        2
 1   petition from Petitioner is currently pending in the state supreme
 2   court, although it appears that Petitioner filed a habeas corpus
 3   petition that was denied by the state supreme court in June 2012.
 4   Assuming all of his claims were properly exhausted in 2012, the
 5   Petition is untimely, as follows.
 6          State prisoners seeking to challenge their state convictions in
 7   federal habeas corpus proceedings are subject to a one-year statute of
 8   limitations.         28 U.S.C. § 2244(d).              Petitioner’s conviction became
 9   final on May 22, 2012--90 days after the state supreme court denied
10   his petition for review and the time expired for him to file a
11   petition for writ of certiorari with the United States Supreme Court.
12   See, e.g., Brambles v. Duncan, 412 F.3d 1066, 1069 (9th Cir. 2005).
13   Therefore, the statute of limitations expired one year later, on May
14   22, 2013.       See Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir.
15   2001).      Petitioner did not file this Petition, however, until August
16   22, 2019, more than six years after the deadline.                    Absent statutory or
17   equitable tolling, the Petition is untimely and must be dismissed.
18          IT IS THEREFORE ORDERED that, no later than September 25, 2019,
19   Petitioner shall inform the Court in writing why this case should not
20   be dismissed for the reasons set forth above.                    Failure to timely file
21   a response will result in dismissal.
22          DATED: August 23, 2019
23
24
                                                         PATRICK J. WALSH
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28   S:\PJW\Cases-State Habeas\ZAMORA, E 7294\OSC dismiss pet.wpd


                                                        3
